Citation Nr: 9923854	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 1997 the RO, inter alia, denied service connection 
for peripheral neuropathy as a result of exposure to 
herbicides.  The veteran filed a Notice of Disagreement in 
January 1998 and a statement of the case was issued in 
March1998.  A timely appeal was not perfected and that matter 
is not before the Board at this time.

In March 1998 the RO, inter alia, denied service connection 
for a hip disability.  The record shows that the veteran was 
notified of the rating decision in May 1998 and that no 
Notice of Disagreement  has been filed.  The veteran raised 
the matter at his May 1999 Board hearing, but it has not been 
developed for appellate status.  That matter is referred to 
the RO for any action deemed appropriate.  

In May 1999 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record and it indicates that 
at the prehearing conference the veteran clarified his claim 
for service connection for a hip disability as secondary to 
the back disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition as to the issue of entitlement to service 
connection for a back disability has been obtained.

2.  Back disability was exhibited on the service entry 
examination.  

3.  The veteran has not provided competent medical evidence 
demonstrating that a back disability, which preexisted active 
duty, underwent permanent increase in severity during active 
duty.


CONCLUSION OF LAW

A back disability, which preexisted active duty, is not shown 
to have been aggravated coincident with active duty.  
38 U.S.C.A. §§ 1110, 1153 (West 1991);  38 C.F.R. §§  3.303, 
3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 1991);  38 C.F.R. § 3.303 (1998). 

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (1998).  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. §§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board notes that the veteran's service 
connection claim for aggravation of a back disability is 
found to be well-grounded under 38 U.S.C.A. § 5107(a).  That 
is he has presented a claim which is plausible.  Murphy, 1 
Vet. App. at 81.  The Board is satisfied that all relevant 
facts as to this issue have been properly developed, and that 
no further assistance is required in order to satisfy the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

February 1969 induction examination records show that the 
veteran was being treated by a chiropractor for spinal 
scoliosis at the time of entrance into active duty.  The 
summary of findings included lumbar spine scoliosis on the 
left with possible pelvic tilt and chronic low back pain.  X-
rays showed minimal lumbar scoliosis to the right, otherwise 
negative lumbar spine, pelvis and hips.  The examiner noted 
that the veteran's right leg was 5/8 of an inch shorter than 
the left, without limp, but with compensatory scoliosis to 
the right less than an inch.

Service medical records from March 1969 show that the veteran 
stated that he originally injured his hip prior to service 
while playing baseball.  X-rays revealed no arthritic changes 
and the impression was possible torn ligament or early 
osteoarthritis.

May 1969 dispensary records show that the veteran was 
complaining of back, hip and knee pain.  Spinal x-rays were 
within normal limits, and examination revealed no muscle 
spasm and that the veteran was able to touch his toes.  The 
impression was lumbosacral strain.

In April 1970 an orthopedic examination for the veteran's hip 
revealed negative x-rays and noted complaints of some low 
back pain.  The impression was mild scoliosis and mild 
shortening of the right leg.  A permanent change in the 
veteran's physical profile was assigned.  The defects listed 
on the physical profile record were congenital shortening of 
the right leg with curvature of the spine.

Separation examination in May 1970 noted that lumbar spine 
examination revealed no objective functional findings, 
shortening of the right leg, with mild limp, well 
compensated.  The summary of defects listed lumbosacral 
instability, existed prior to service.

The veteran underwent a VA examination in July 1981.  The 
examiner noted complaints of low back and right hip pain 
since 1969, chronic and recurrent.  Musculoskeletal 
examination found full range of motion of the torso and lower 
extremities.  A July 1981 consultation sheet indicates that 
the veteran was hit by a car 11/2 years prior to the 
examination.  Complaints of right-sided back pain were noted.  
The veteran denied any association with bending, lifting, or 
straining and no radiation into the leg or muscle weakness 
was found.  Back x-rays were negative.  The relevant 
impression was low back pain, etiology unknown, negative 
clinical examination.

A November 1996 x-ray showed narrowing of the disc space of 
L5-S1.

The veteran underwent a VA spine examination in November 
1997.  The examiner noted complaints of low back pain 
everyday and pain with standing and sitting for long periods.  
The veteran described the pain as a constant ache with 
occasional sharp pain once per day.  X-rays showed mild upper 
thoracic scoliosis and transitional vertebra L5.  The 
diagnosis was low back pain syndrome, no radiculopathy.

The veteran testified before the undersigned Board Member in 
May 1999.  The testimony regarding the history of the 
veteran's back disability was generally consistent with the 
evidence of record.  The veteran testified that he was not 
discharged because of the permanent change in physical 
profile (Transcript at p. 6) and that his pain increased 
following the May 1969 injury (Tr. at 8).  The veteran also 
testified that he currently experienced muscle spasms, that 
he had been diagnosed with polyneuropathy, that his injuries 
were originally received while playing baseball prior to 
service and that incidents during active duty aggravated the 
injuries.  (Tr. at 9, 11).  

Upon consideration of all the evidence in this case, the 
Board finds that the back disability was present prior to 
service, as exhibited by the findings on the service entry 
examination.  The service medical records do not demonstrate 
the presence of superimposed disability or a permanent 
increase in the severity of the underlying back pathology 
during service.  As the separation examination and physical 
profile records indicate, the veteran's back disability 
existed prior to service.  No examiner or health care 
provider has ever suggested that the veteran's back 
disability had an increase in severity during service and the 
Board notes that the service medical records provide no 
showing of an injury to the back during active duty.  

The Board has considered the veteran's statements and 
testimony that his disability increased in severity during 
active duty.  However, while he is competent to testify as to 
symptoms he experiences, he is not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  The veteran's argument that the assignment of 
the permanent physical profile during active duty is evidence 
of aggravation is unpersuasive in light of the fact that the 
profile record indicates that the defects were due to 
congenital disabilities.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Based on its 
review, the Board finds the evidence of record clearly 
establishes that the veteran's back disability was present on 
service entry, with no convincing evidence that it was 
aggravated therein.  See 38 C.F.R. § 3.304.  Consequently, 
the claim for service connection is not established.  


ORDER

Entitlement to service connection for a back disability is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

